Case 2:20-cv-10297-MWF-MRW Document 14 Filed 01/28/21 Page 1 of 2 Page ID #:69



   1
   2
   3                                                                 JS -6
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       SCOTT NASSANEY, an individual;         )       Case No. 2:20-cv-10297 MWF
  12                                          )       (MRWx)
                                              )
  13               Plaintiff,                 )       ORDER DISMISSING THE
                                              )       ENTIRE ACTION WITH
  14         vs.                              )       PREJUDICE
                                              )
  15                                          )
       TRAVELERS COMMERICAL                   )
  16   INSURANCE COMPANY, a                   )
       CORPORATION, and DOES 1                )
  17   through 30, INCLUSIVE,                 )
                                              )
  18               Defendants.                )
                                              )
  19                                          )
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  1
                         ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
Case 2:20-cv-10297-MWF-MRW Document 14 Filed 01/28/21 Page 2 of 2 Page ID #:70



   1         Having considered the Stipulation to Dismiss the Entire Action with
   2   Prejudice filed by Plaintiff Scott Nassaney and Defendant Travelers Commercial
   3   Insurance Company, and for good cause shown,
   4         IT IS HEREBY ORDERED THAT:
   5         1.    This entire action is dismissed with prejudice, and
   6         2.    Each Party is to bear its own attorneys’ fees and costs.
   7         IT IS SO ORDERED.
   8
       Dated: January 28, 2021
   9
  10                                                 MICHAEL W. FITZGERALD
  11                                                 United States District Judge

  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2
                         ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
